Opinion issued May 15, 2006













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-01028-CR
          01-05-01029-CR
____________

STERLING FLEMON, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause Nos. 1014773 and 1018047



 
MEMORANDUM  OPINION
           On May 2, 2006, appellant  filed a motion to dismiss the above-referenced
appeals.  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).